 


109 HR 1232 IH: Aerial Firefighter Relief Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1232 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Agriculture and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Federal Land Policy and Management Act of 1976 to provide death and disability benefits for aerial firefighters who work on a contract basis for the Forest Service or an agency of the Department of the Interior and suffer death or disability in the line of duty, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Aerial Firefighter Relief Act of 2005. 
2.Death and disability benefits for aerial firefighters of the Forest Service and Department of the Interior agencies 
(a)FindingsCongress finds the following: 
(1)Pilots and crew members of aircraft used to fight wildfires generally work on a contract basis with a State or Federal agency and, as a result, are not eligible for death or disability benefits should they be killed or injured in the line of duty. 
(2)Employer death benefits and life insurance for aerial firefighters are expensive, and the families of these unsung heroes have to cope not only with the loss of a loved one, but also the additional financial loss of a wage earner. 
(3)It is vital that Congress continue to encourage the recruitment and retention of skilled and experienced aerial firefighters. 
(b)Eligibility for death and disability benefitsSection 308 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1738) is amended by adding at the end the following new subsection: 
 
(c)Eligibility of aerial firefighters for death and disability benefits 
(1)EligibilityAn individual who serves a public agency specified in paragraph (2), or a contractor or subcontractor of such a public agency, in an official capacity, with or without compensation, as a pilot or a crew member of an aircraft carrying out a firefighting mission on behalf of such public agency and who is killed or disabled as a result of an injury that occurs while the aircraft is moving under its own power for the purpose of take off, flight, or landing shall be eligible for a death or disability benefit under section 1201 of Public Law 90–351 (42 U.S.C. 3796). 
(2)Covered public agenciesSubsection (a) applies with respect to the Forest Service and any agency of the Department of the Interior. 
(3)ApplicabilityThis subsection shall apply with respect to death or injuries occurring on or after September 29, 1976.. 
3.Eligibility of aerial firefighters for public safety officer death benefits 
(a)In generalParagraph (7) of section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended— 
(1)in subparagraph (B) by striking or at the end; 
(2)in subparagraph (C) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)an individual serving a public agency, or a contractor or subcontractor at any tier of a public agency, in an official capacity, with or without compensation, as a pilot or a crew member of an aircraft carrying out a firefighting mission on behalf of such public agency, so long as the injury occurs during the contract period beginning with the moment in which the aircraft moves under its own power for the purpose of flight and ending with the moment in which the aircraft comes to rest after landing.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to injuries occurring on or after September 29, 1976. 
 
